Citation Nr: 1232892	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-27 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether a statutory bar to benefits exists for the discharge the claimant received on June 8, 1970.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in June 2010.   

The appellant presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with the appellant's claims folder.  At the hearing the appellant submitted additional evidence including a waiver of RO consideration.


FINDINGS OF FACT

While the appellant was originally given a discharge under other than honorable conditions as a result of being AWOL for a continuous period of greater than 180 days, compelling circumstances for his absence are shown.


CONCLUSION OF LAW

The character of the appellant's service is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.12 (2011).




      CONTINUE ON THE NEXT PAGE


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The term "Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2011).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2011).

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2011).  A "discharge" or "release" includes retirement from the active military, naval, or air service.  38 C.F.R. § 3.1(h). 

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12 (2011). 

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. 

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities. 

The Board, however, is not required to simply accept the appellant's statements that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL). 

In any event, a discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

Consequently, here, there are two possible exceptions to the appellant being barred from receiving VA benefits: (1) if the appellant is shown to have been "insane" at the time of the offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)); or (2) if there are "compelling circumstances" to warrant his prolonged AWOL period (38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6)). 

Factual Background

At the May 2012 Board hearing, the appellant acknowledged that he was discharged under other the honorable (OTH) conditions as a result of being absent without leave (AWOL) for greater than 180 days.  He testified that there were compelling reasons for going AWOL.  Specifically, the appellant claimed that his mother was sick, unable to work, and unable to care for herself and the appellant's son.  He stated that his mother did not have a husband, and he didn't have a father.  He stated that he had to work from a very young age just to help put food on the table.  He joined the military in order to support his family, and he left his two year old son with the appellant's mother.  

The appellant testified that he encountered a great deal of racial tension during service; but that he refused to let that deter him from serving.  However, he eventually received several correspondences from his mother in which she stated that she was very ill and that she could no longer take care of his son.  The appellant testified that he reported this to his company commander, who was unsympathetic.  The appellant testified that he went home and then returned to service.  He testified that he returned to the company commander and informed him of the situation at home.  The company commander told the appellant that in order to get out of service, he would have to get a hardship discharge; but that he was never going to get out.  The appellant testified that he requested leave and was denied.  He stated that he told his company commander that he was going AWOL.  He testified that after going AWOL three or four times, he had gotten all the information needed for a hardship discharge.  He returned to his company commander, who denied the hardship discharge, and insulted the appellant with racial slurs.  He reiterated that he went AWOL for the sake of his family.  He stated that in addition to his mother, he had to care for his brothers and sisters (who he stated was malnourished to the point of near starvation).  

The appellant testified that he has never been in any kind of trouble before the OTH discharge, and that he has not been in trouble since then.  He submitted numerous correspondences from co-workers extolling the virtues of the appellant as a parent intern/volunteer with the Black Alliance for Educational Options (BAEO).  He currently works with several St. Louis Public Schools as the Chairman, President, Speaker, and Representative of six committees.  He coordinates and supports children and family programs that implement short and long range academic skills.   

In support of the Appellant's claim are several correspondences from friends and relatives.  Letters from friends (M.S. and C.K.) are dated March 1969.  The letters were written to an Army chaplain, for the purpose of aiding the appellant obtain a hardship discharge.  They state that the appellant is "needed quite badly in the home" because his mother has been ill for four months and has been unable to work.  They also reflect that the appellant has a two year old son, and seven younger brothers and sisters; and that the appellant is the only child old enough to work.  The appellant also included an undated letter written by the appellant's church pastor.  The substance of the correspondence is substantially the same as the other letters.  Finally, the appellant submitted a March 1969 correspondence from his mother in which she states that she is no longer able to care for her family because she is ill and her husband died two years ago.  She reported the bills that she pays and the amount of money she receives as a result of her husband's social security.  The expenses total more than her income.  

The record contains a January 1970 correspondence from the appellant to the Presidential Appeal Board.  He reported that he has gone AWOL so that he could take care of his family.  He also stated that he has requested a hardship discharge and that his mother wrote to his company commander; but no one has helped him.  He stated that he would be returning in February 1970 even though he knows he might go to jail or to the stockade.  

In February 1970, the National Headquarters Selective Service System forwarded the appellant's January 1970 correspondence to the Office of the Adjutant General.  In March 1970, the Acting Adjutant General sent the appellant a correspondence instructing him to return to service and informing him that no action would be taken on his leave request while he is AWOL.    

An undated correspondence from the appellant to the Military Board of Appeals reflects that he volunteered to serve in the Army as a means to support his family.  He stated that he had a medical condition and had to have a hernia removed.  After healing, he began basic training.  However, once he started basic training, he had pain throughout his body.  He also stated that he was subjected to racial abuse (both verbal and physical) by fellow soldiers (including officers).  He stated that he tried to ignore it, for the sake of his family.  He stated that one day he ran across a hate group underground meeting.  There were men from his company wearing robes, and there were satanic symbols on the walls.  He said that he was afraid for his life.  He stated that death threats, hangman's ropes, and burnt crosses were left on his bunk (and the bunks of other black soldiers).  He said that he turned all of the objects into his company commander; but then later, all this evidence went missing.  He stated that "I left AWOL for the first time afraid for my life."  He stated that when he got home, he found that his mother was home sick.     

The appellant's DD Form 214 reveals that the appellant served from December 1967 to June 1970; and his character of service was designated as "Under Conditions Other Than Honorable."  

In June 1970, the appellant filed an application for correction of his discharge status.  He stated that he filed for a hardship discharge prior to going AWOL.

A September 1970 Administrative decision reflects that the appellant was absent without leave (AWOL) from February 17 to February 19, 1968; but there was no punishment reflected in the records.  The appellant was AWOL again from July 2, 1968 to July 28, 1968.  This resulted in a special court martial, and a forfeiture of $10.00 per month for two months.  He was also reduced to Private E-1.  The appellant went AWOL again from December 8, 1968 to January 6, 1969.  He was carried as AWOL on company rolls for this time; and then was dropped from company rolls for a period of 480 days.  A request was made for discharge under the provisions of AR 635-212.  In May 1970, the appellant underwent a psychiatric examination which revealed a severe passive-aggressive personality disorder.  The examiner noted the appellant's refusal to tolerate Army discipline over dependency on mother.  The appellant was found to be responsible, to be able to distinguish right from wrong, and to have the mental capacity to understand and participate in board proceedings.  The administrative officer found that the appellant's willful and persistent disregard of Army Regulations constituted willful and persistent misconduct.  The file does not show that the appellant was given a copy or was notified of this administrative decision.  Thus, there is no need to adjudicate this claim based on the submission of new and material evidence.

The characterization of the appellant's discharge was upheld by the Adjutant General in March 1971.  

Analysis

The Board notes that the appellant has not contested the fact that he was AWOL for more than 180 continuous days.  Additionally, although the Board notes current psychiatric diagnoses (including schizophrenia), the Board notes that the evidence does not reflect (nor has the appellant contended) that he was insane at the time that he went AWOL.  

The question the Board will address is whether there were compelling circumstances to warrant his prolonged AWOL period of 539 days.  38 C.F.R. § 3.12(c)(6).  Upon review of the evidence, the Board finds there were compelling circumstances to warrant the appellant's prolonged AWOL period.  In making this determination, the Board has reviewed the three factors to be considered for "compelling circumstances."  See 38 C.F.R. § 3.12(c)(6)(i-iii).  

In determining whether there are compelling circumstances to warrant the appellant's prolonged unauthorized absence, the Board must first consider the length and character of his service exclusive of the period of prolonged AWOL.  38 C.F.R. § 3.12(c)(6)(i).  In this regard, the Board notes that the appellant served for only two months before he first went AWOL.  He enlisted on December 7, 1967 and he first went AWOL February 17, 1968.  Consequently, the Board notes that the length of service prior to going AWOL was brief.  However, there do not appear to be any disciplinary actions or negative personnel actions during this period.  The Board notes that the appellant's May 1970 discharge states that discharge is recommended "because of repeated and lengthy periods of AWOL, excessive time lost in the service, resistance to authority and regulations, and a pattern of behavior which renders him a complete loss to the service."  While the lengthy periods of AWOL and time lost has been conceded, the Board notes that the only resistance to authority documented in the service records is the appellant's repeated periods of going AWOL.  Consequently, the Board finds that the appellant's period of service prior to going AWOL was brief, but the evidence does not reflect that this service was not honest, faithful and meritorious and of benefit to the Nation. 

The Board must next consider the reasons for going AWOL such as family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  38 C.F.R. § 3.12(c)(6)(ii).  This factor weighs in favor of the appellant.  The appellant has been consistent in his contentions regarding his father's death (prior to service) and his mother's illness after the appellant entered service.  Moreover, the appellant submitted evidence of hardship in March 1969.  The correspondence from his mother states that she has been unable to work for four months; and that she was caring for six children all of whom were 15 years old or younger.  The evidence of hardship was substantiated (in March 1969) by two family friends and the appellant's pastor.  Consequently, the Board finds that the appellant went AWOL in order to comply with family obligations resulting from his mother's inability to provide financially for the family due to her illness.  As such, the evidence demonstrates compelling circumstances for the appellant's prolonged unauthorized absence.  

The Board's finding that there were compelling circumstances for the appellant's prolonged unauthorized absence is supported by the service department records.  In this regard, the Board notes that the appellant was not court-martialed or was given a discharge in lieu of being court martial.  Rather, the appellant's commanding officer in May 1970 related that court-martial as a means of disposition of the appellant's case was considered, but that in view of the unit's commander's recommendation and after an interview with the appellant, an administrative elimination was determined to be more appropriate.  It was recommended that the appellant be discharged and issued an undesirable discharge.  This recommendation was approved by the Major General, USA Commanding.  

Given the type of discharge awarded as a result of the appellant being AWOL for approximately 18 months, it is reasonable to conclude that the appellant's circumstances and reasons for going AWOL were taken into consideration.  This is supported in that the decision as to the type of discharge given was based at least in part on the interview that the appellant's officers had with him.  The Board finds it reasonable to conclude that this interview with the appellant involved the appellant's report concerning his family obligations and that this resulted in the appellant not being court martial, which would have had a greater long-term effect on the appellant.

The Board recognizes that the compelling circumstances do not explain all of the appellant's periods of AWOL.  If the appellant's mother became unable to work four months prior to March 1969, then this does not explain why the appellant was AWOL from February 17 to February 19, 1968, and July 2, 1968 to July 28, 1968.  The Board notes that the appellant's undated correspondence states that the first time he went AWOL, it was because he was afraid for his life in the face of racist hate groups.  Although the compelling circumstances of having to take care of his mother, son, and brothers and sisters, may not apply to the first two periods of AWOL, the Board notes that the first two periods of AWOL were not the basis for the appellant's other than honorable discharge and that they amount to only minor offenses.  These periods of AWOL totaled 30 days (far from the continuous period of AWOL for at least 180 days which would warrant an other than honorable discharge).  Consequently, the Board finds that there were compelling circumstances for at least 479 of the 509 days for which the appellant was AWOL.  

Finally, the Board notes that it finds the appellant credible, at least insofar as his contentions regarding the reason for his going AWOL.  The Board recognizes that the appellant has been diagnosed with schizophrenia.  Nonetheless, his contentions regarding the health of his mother, her inability to work, and family obligations have remained relatively consistent for 40 years.  The first evidence supporting the appellant's contentions is contemporaneous with service.  Moreover, the character evidence that the appellant submitted at his hearing speaks to the competency and credibility of the appellant.  

Overall, after viewing the totality of the evidence, the Board finds that the preponderance of the evidence shows that there were compelling circumstances to justify the appellant's extended period of being AWOL.  

As the Board has found compelling circumstances for the appellant's prolonged AWOL, it cannot be found that such prolonged AWOL is considered willful and persistent misconduct.  Additionally, the Board finds that the prior two AWOLS were only minor offenses.  Given such, a bar to benefits under 38 C.F.R. § 3.12(d) is not warranted.


Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the appellant as a result of any VCAA deficiency in view of the fact that the full benefit sought by the appellant is being granted by this decision 



      CONTINUE ON THE NEXT PAGE

of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  


ORDER

The character of the appellant's discharge is not considered a bar to payment of VA benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


